[Cite as J.L.C. Transp., Inc. v. Ohio Dept. of Transp., Dist. 1, 2011-Ohio-3549.]


                                        Court of Claims of Ohio
                                                                                            The Ohio Judicial Center
                                                                                    65 South Front Street, Third Floor
                                                                                               Columbus, OH 43215
                                                                                     614.387.9800 or 1.800.824.8263
                                                                                                www.cco.state.oh.us




J.L.C. TRANSPORTATION, INC.

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION, DISTRICT 1

        Defendant

        Case No. 2011-02425-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL

        {¶ 1} On February 23, 2010, this court issued an entry ordering plaintiff to obtain
counsel to proceed with this claim, to file a notice of appearance, and an amended
complaint with this court. Plaintiff entity was also ordered to submit the $25 filing fee or
a poverty statement or face dismissal of this case. A review of the docket indicates
plaintiff entity has failed to comply with these orders. Accordingly, plaintiff entity’s case
is DISMISSED without prejudice pursuant to Civ.R. 41. The court shall absorb the costs
of this case.




                                                              ________________________________
                                                              DANIEL R. BORCHERT
                                                              Deputy Clerk

Entry cc:

J.L.C. Transportation, Inc.
Case No. 2011-02425-AD         -2-   ENTRY



Scott R. Clemens, President
1910 Baltimore Street
Defiance, Ohio 43512

DRB/laa
Filed 4/7/11
Sent to S.C. reporter 7/8/11